     Case 8:21-cv-00505-TPB Document 6 Filed 08/31/21 Page 1 of 3 PageID 34




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

CARLOS M. IRIZARRY,


       Plaintiff,
v.                                                   Case No: 8:21-cv-505-TPB

PEDRO W. RODRIGUEZ, PA, a Florida
professional service corporation (aka a
professional association), and PEDRO W.
RODRIGUEZ, an individual,

      Defendants.
________________________________________ /

  ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION
 TO WITHDRAW THE REFERENCE AND MOTION FOR ABSTENTION

       This matter is before the Court on “Plaintiff/Debtor’s Motion to Withdraw

the Reference and Motion for Related or Alternative Abstention Relief.” (Doc. 1.)

Based on the motion, response, court file, and record, the Court denies the

motion.

       Plaintiff briefly suggests that mandatory withdrawal of the reference

applies but offers no argument that resolution of the adversary proceeding will

require consideration of non-bankruptcy federal law. See 28 U.S.C. § 157(d) (“The

district court shall . . . so withdraw a proceeding if the court determines that

resolution of the proceeding requires consideration of both title 11 and other laws

of the United States regulating organizations or activities affecting interstate

commerce”); In re Hvide Marine Inc., 248 B.R. 841, 844 (M.D. Fla. 2000) (holding


                                       Page 1 of 3
   Case 8:21-cv-00505-TPB Document 6 Filed 08/31/21 Page 2 of 3 PageID 35




that mandatory withdrawal of reference is required only where non-bankruptcy

code federal issues warrant “substantial and material consideration”) (internal

quotation omitted).

      Nor has Plaintiff demonstrated cause for permissive withdrawal of the

reference. The claims in the adversary proceeding arise out of prior bankruptcy

proceedings and will require consideration of bankruptcy law and procedure.

Efficiency and judicial economy are therefore best served by having the

bankruptcy court handle the matter. Accordingly, the bankruptcy court will

handle all pretrial matters, including dispositive motions. The motion to

withdraw the reference is denied without prejudice to Plaintiff refiling the motion

as the case nears trial.

      Plaintiff’s alternative request for abstention relief should be addressed by

the bankruptcy court and is therefore denied without prejudice.

      It is therefore

      ORDERED, ADJUDGED, AND DECREED:

      1. “Plaintiff/Debtor’s Motion to Withdraw the Reference and Motion for

          Related or Alternative Abstention Relief” (Doc. 1) is DENIED

          WITHOUT PREJUDICE. Plaintiff may refile his motion to withdraw

          the reference at the time of trial.

      2. The Clerk is directed to close this case.




                                       Page 2 of 3
   Case 8:21-cv-00505-TPB Document 6 Filed 08/31/21 Page 3 of 3 PageID 36




      DONE and ORDERED in Chambers in Tampa, Florida, this 31st day of

August, 2021.




                                   TOM BARBER
                                   UNITED STATES DISTRICT JUDGE




                                 Page 3 of 3
